DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “substantially identical” in claim 8 is a relative term which renders the claim indefinite. The term “substantially identical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how close in size each of the first recycled granule portions needs to be to each of the second recycled granule portions in order for the size of each of the first recycled granule portions to be considered “substantially identical” to a size of each of the second recycled granule portions, e.g. within 20%, 10%, 5%, etc.; and whether said size is based upon a maximum dimension, projected diameter, average size, etc.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodge, III et al (US2016/0361901, hereinafter referred to as “Dodge”).  Dodge discloses a recyclable, laminated surface covering including a facing material made of vinyl such as polyvinyl chloride (PVC) or a polyolefin (reading upon the broadly claimed “panel” of instant claims 5-6), and a backing material comprising a matrix of bonded rubber granules; wherein at least a portion of the facing material and/or backing material is formed from recycled materials, particularly a backing material formed from granulated, recycled rubber material (Entire document, particularly Abstract; Paragraphs 0021, 0086- 0087 and 0090-0091).  Dodge discloses that in one embodiment, the backing material comprises various alloys of recycled rubber and recycled rubber styrene-butadiene rubber (SBR) or ethylene-propylene-diene (EPDM) foams, wherein the granules (135) may be bonded to each other via partial melting without the addition of a binder material and preferably the granules are at least partially alloyed by heating the granules together and pressing and/or partially melting them together such that the partially melted portions of the granules disperse into one another and/or result in chemical or physically inter-bonding and/or interpenetration with one another (Paragraphs 0091-0094).  Dodge discloses that the base layer material preferably comprises two different types of granules, such as a first granulated rubber and a second granulated rubber where such different granulated rubbers are preferably inter-bonded and/or alloyed with one another, and that the two types may be different in their respective physical and chemical properties, although the chemical composition may be substantially the same therebetween, and may differ or be similar with respect to melting temperature and glass transition temperatures (as in instant claim 7, particularly given that the first and second melting temperatures, Vicat softening temperatures and glass transition temperatures are not required to be different, nor are the first and second recyclable materials), wherein when preferably similar, alloying can be carried out at a temperature that is not greater than the melting temperature of either type of granule (Paragraph 0095, reading upon the broadly claimed “process parameter” as in instant claims 2-3).  Hence, Dodge discloses a sheet structure reading upon the instantly claimed sheet structure as recited in independent claims 1, 9 and 10 with the recycled granules of the base layer material reading upon the claimed plurality of (first and/or second) recycled granule portions, the alloyed and/or interbonded portions formed by the partially melted portions of the two different types of granules reading upon the claimed “fusingly connected” surface layers of instant claim 1, “body portion” of different material that “covers at least one portion of the surface layer of each first recycled granule portions” of instant claim 9, and “adhesive body portion” that “covers at least one portion of the surface layer of each of the recycled granules portions of instant claim 10; as well as the limitations of dependent claims 2-3 and 5-7 as noted above, thereby anticipating instant claims 1-3, 5-7 and 9-10.  
With respect to instant claim 4, given that the broadly claimed “third recycled granule portions” are not required to be different from the first and/or second granule portions, the recycled granules disclosed by Dodge also read upon the third recycled granule portions as broadly recited in instant claim 4 and thus Dodge anticipates instant claim 4.
With respect to instant claim 8, given the lack of clarity with regards to the “substantially identical” size limitation as discussed in detail above, and that the claimed first and second recycled granule portions need not be different materials and may actually be constituted by the same recycled granule material, the invention taught by Dodge anticipates instant claim 8 as broadly claimed, wherein it is further noted that Dodge also discloses that the two different types of granules may differ in their maximum dimension by 1% (Paragraph 0095) thereby also reading upon the broadly claimed “substantially identical” limitation of instant claim 8 when the first and second recycled granule portions are meant to be different materials.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore (US2021/0245400, the below teachings fully supported by the provisional application).  Moore discloses an architectural panel (100) that incorporates plastic granules (120) fused together to form a panel core (110) wherein the granules (120) used to form the panel core (110) may be sourced from waste plastic material and at least a portion of the plastic granules (120) are contaminated granules that at least partially include a contaminant material (140) such as a piece of fabric, plastic film or plant material (Entire document, particularly Abstract, Figs. 1A-B, Paragraphs 0025-0028).  Moore discloses that the panel may be formed by first preprocessing and/or presorting the waste plastic material (210), granulating the waste plastic (220), sorting the initial set of plastic granules (240) into accept and reject granules (330,340), and fusing the accept granules together to form the panel core (270), wherein preferably about 1 to about 12% of the plastic granules (120) are contaminant granules and the remaining are contaminant-free granules (Entire document, particularly Abstract; Figs. 2-3; Paragraphs 0009-0012 and 0034).  Moore discloses that the fusing of the granules may be conducted by a heated compression molding process to fuse the granules to one another under heat and pressure, determined based upon the material type of the plastic granules, desired sheet/panel size, and other particular application needs (Paragraph 0049), wherein the borders between the plastic granules may be visible in the finished panel providing a more diffuse, textured, and aesthetically pleasing look to the panel (Paragraph 0029).  Moore discloses that the plastic granules may include any plastic material that can be suitably used in a resin panel manufacturing process such as compression molding, with examples thereof including “polyethylene terephthalate (PET), polyethylene terephthalate with glycol-modification (PETG), acrylonitrile butadiene-styrene (ABS), polyvinyl chloride (PVC), polyvinyl butyral (PVB), ethylene vinyl acetate (EVA), polycarbonate (PC), styrene, polymethyl methacrylate (PMMA), polyolefin (e.g., UHMW or HDPE or LDPE or PP), thermoplastic polyurethane (TPU), a cellulose-based polymer, polylactic acid (PLA), or polyhydroxyalkanoate (PHA), or combinations thereof”, and that preferably the plastic granules are primarily formed from the same material so that effective fusing/bonding of the granules can occur during formation of the panel, e.g. heated compression molding, with preference given to PETG which is particularly associated with the formation of visible granule borders in the finished panels (Paragraphs 0027-0029; reading upon instant claims 2-3).  Moore also discloses that the plastic granules are preferably substantially transparent with some of the granules, however, being contaminant granules comprising contaminant material that may be intentionally added in a controlled amount to provide beneficially aesthetic properties, such as a desirable “flecked” aesthetic property; wherein the contaminant materials may include anything that is not formed from the same material as the plastic granules, anything that has a different color than the plastic granules, and/or anything that has a different opacity than the plastic granules, for example, an illustrated panel includes several pieces of colored, opaque plastic film dispersed in the light transmissive or substantially clear/transparent panel, with preference given to contaminants that are white though one or more other colors may be included as well (Paragraphs 0029-0033, 0036 and 0040).  Hence, Moore discloses a sheet structure reading upon the broadly claimed sheet structure of instant claim 1, wherein the plurality of recycled granules (120) including contaminant-containing and contaminant-free granules read upon the broadly claimed plurality of first and second recycled granule portions, and given that Moore clearly discloses that the recycled granules are fused to one another such that borders between the plastic granules may be visible in the finished panel, the invention taught by Moore reads upon the claimed “fusingly connected” surface layers as recited in instant claim 1 and thus Moore anticipates instant claims 1-3 as well as instant claim 4 given that the third recycled granule portion is not required to be different from the first and/or second granule portion(s), and/or given that Moore clearly discloses that the contaminant granules may include granules comprising white contaminants in combination with granules comprising a contaminant of a different color which would read upon the broadly claimed third recycled granule portions.
With respect to instant claims 5-6, Moore discloses that the panel may also comprise one or more outer skin layer(s) (130a,130b) that may be formed from a different material than the plastic granules (e.g. first and second recycled granule portions) and/or may be of a different coloration, thereby reading upon the claimed “panel portion” of instant claim 5 and “different” material limitations of instant claim 6 (Paragraphs 0026, 0048 and 0050).  Thus, the invention taught by Moore anticipates the claimed invention as broadly recited in instant claims 5-6.
With respect to instant claim 7, given that the claims do not require the first and second recyclable materials to be different recyclable materials nor recite that the first and second melting temperatures, glass transition temperatures, and Vicat softening temperatures are different from each other, respectively, the disclosed preferred PETG plastic granules taught by Moore read upon the broadly claimed first and second recyclable materials that have first and second melting temperatures, glass transition temperatures, and Vicat softening temperatures given that PETG inherently has a melting temperature, Vicat softening temperature, and glass transition temperature.  Hence, the invention taught by Moore anticipates the broadly claimed invention as recited in instant claim 7.
With respect to instant claim 8, Moore discloses that the plastic granules (120) have an average granule size of about 1/8 inch to about 1/2 inch, or about 3/16 inch to about 7/16 inch, or about 1/4 inch to about 3/8 inch, and given that the plastic granules (120) include the contaminant-containing granules and the contaminant-free granules such that the average granule sizes thereof are “substantially identical” (particularly in light of the lack of clarity as discussed above), Moore anticipates the broadly claimed invention as recited in instant claim 8.
With respect to instant claim 9, the recycled contaminant material and/or the recycled contaminant-containing granules taught by Moore read upon the broadly claimed plurality of first recycled granule portions comprising a surface layer, and the recycled plastic surrounding the contaminant material and/or the recycled contaminant-free granules that surround the about 1 to about 12% of contaminant-containing granules and form the matrix or body portion of the panel read upon the broadly claimed second recycled body portion comprising a material that is different from a material (e.g. contaminant material) of the first recycled granule portions and covers at least one portion of the surface layer of each of the first recycled portions of instant claim 9, and thus the invention taught by Moore anticipates the broadly claimed sheet structure of instant claim 9.
With respect to instant claim 10, the plurality of recycled plastic granules taught by Moore read upon the broadly claimed plurality of recycled granule portions and the fused portions at the visible borders of the bonded granules read upon the broadly claimed “adhesive body portion” such that the invention taught by Moore anticipates instant claim 10.  Alternatively, the plurality of recycled contaminant-containing granules constituting about 1 to 12% of the total recycled granules as taught by Moore read upon the broadly claimed plurality of recycled granule portions comprising a surface layer, and the recycled contaminant-free granules that surround the about 1 to about 12% of contaminant-containing granules and form the matrix or body portion of the panel read upon the broadly claimed “adhesive body portion” that covers at least one portion of the surface layer of each of the recycled granule portions of instant claim 10, and thus the invention taught by Moore anticipates the broadly claimed sheet structure of instant claim 10.
Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locatelli (EP1247632A1).  Locatelli discloses a panel formed from thermoplastic scrap or recycled material or unused thermoplastic residues that are crushed to reduce them to chips, and then a plurality of the chips are molded and heated to a temperature between the softening point and the melting point of the constituent chips (e.g. a process parameter as in instant claims 2-3) to cause softening or fusion of the surface of the chips such that the chips are thermally bonded together along their contact surfaces to form a panel (Entire document, particularly Abstract, Paragraphs 0002-0004, 0006, 0009, and 0012).  Locatelli discloses that the chips are preferably chemically identical to each other but can be of different nature with their dimensions of less than 20cm, with a diameter or side dimension from about 1 to about 5cm (Paragraph 0005); wherein a mass A of the chips of different material types such as polyethylene and rubber can be mixed together (Paragraph 0011).  Thus, Locatelli clearly discloses a panel or sheet structure comprising a plurality of first and second recycled granule portions, particularly given that the claimed first and second recycled granule portions are not required to be formed from different materials, and surface layers thereof being “fusingly connected” as recited in instant claim 1, and given that that chips are formed by thermoplastics that are thus “recyclable” and softened and fused as noted above, Locatelli anticipates the invention as broadly recited in instant claims 2-3.
With respect to instant claim 4, given that the broadly claimed “plurality of third recycled granule portions” is not required to be formed from granules or a material different from the plurality of first and second recycled granule portions, the invention taught by Locatelli anticipates instant claim 4.  
With respect to instant claims 5-6, Locatelli discloses that after the heating step to fuse and thermally bond the thermoplastic chips together, Locatelli discloses that the mass of chips is compressed between cooled plates such that the resulting panel comprises surfaces (e.g. skin layers) that have a compactness and density higher than in the panel interior (Paragraphs 0003 and 0017), thus a material that is “different” from the material chips (e.g. plurality of granules) inside the panel, thereby reading upon the broadly claimed “panel portion” of instant claim 5 and broadly claimed “material” that is “different from a material of the plurality” of first and second recycled granule portions.  Hence, Locatelli anticipates the broadly claimed invention as recited in instant claims 5-6.
With respect to instant claims 7-8, it is again noted that the first and second recycled granule portions are not required to be formed from different recycled granules nor do the claims require the first and second melting temperatures, Vicat softening temperatures, and glass transition temperatures to be different, and given that Locatelli clearly discloses that the chips are thermoplastic material that are heated to a temperature between the softening point and the melting point, such as polyethylene and particularly expanded polyethylene wherein polyethylene inherently has a melting temperature, Vicat softening temperature and glass transition temperature, as in instant claim 7, and have a dimension of less than 20cm with preferably a diameter or side from 1 to 5 cm, reading upon the broadly claimed “substantially identical” size limitation of instant claim 8, the invention taught by Locatelli anticipates the claimed invention as broadly recited in instant claims 7-8.
With respect to instant claim 10, the fused portion between the recycled chips and bonding the surfaces thereof together reads upon the broadly claimed “adhesive body portion” that “covers at least one portion of the surface layer of each of the recycled granule portions”; and the remaining unsoftened portion of the recycled chips reads upon the broadly claimed “plurality of recycled granular portions” comprising a surface layer; and thus Locatelli anticipates the claimed invention as broadly recited in instant claim 10.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Graab (USPN 6,221,462) discloses a multicolored patterned sheeting formed from granular material that may comprise recycled material and the granular material, wherein the granular material comprises crosslinkable, elastomeric materials having at least two subregions that are dyed or colored differently from each other and from the sheeting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 17, 2022